 1   Christopher D. Banys (State Bar No. 230038)
     Richard C. Lin (State Bar No. 209233)
 2   BANYS, P.C.
     567 Marsh Street
 3   San Luis Obispo, CA 93401
     Telephone: (650) 308-8505
 4   cdb@banyspc.com
     rlin@bdiplaw.com
 5
     Attorneys for Plaintiff,
 6   Ironworks Patents LLC
 7
                                      UNITED STATES DISTRICT COURT
 8
                                     NORTHERN DISTRICT OF CALIFORNIA
 9
                                            OAKLAND DIVISION
10

11   IRONWORKS PATENTS LLC,
                                                   Case No. 4:17-cv-01958-HSG
12                      Plaintiff,
13                                                 [PROPOSED] ORDER GRANTING
     v.                                            MOTION TO WITHDRAW
14                                                 CHRISTOPHER D. BANYS AND
     SAMSUNG ELECTRONICS CO., LTD.,                RICHARD C. LIN AS COUNSEL FOR
     and                                           PLAINTIFF
15
     SAMSUNG ELECTRONICS AMERICA,
16   INC.,

17                      Defendant.

18

19

20

21

22

23

24

25
26

27
     [PROPOSED] ORDER GRANTING MOTION TO
28   WITHDRAW CHRISTOPHER D. BANYS AND                                  CASE NO. 4:17-CV-01958-HSG
     RICHARD C. LIN AS COUNSEL FOR PLAINTIFF
 1          Upon consideration of Plaintiff Ironworks Patents LLC Motion to Withdraw Christopher

 2   D. Banys, and Richard C. Lin as counsel of record, the Court is of the opinion that the Motion

 3   should be granted.

 4          IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED.

 5          Dated __________________,
                       4/6/2020       2020.

 6

 7
                                                         ________________________________
 8                                                       HAYWOOD S. GILLIAM, JR.
 9                                                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28   [PROPOSED] ORDER GRANTING MOTION TO                1
     WITHDRAW CHRISTOPHER D. BANYS AND                                          CASE NO. 4:17-CV-01958-HSG
     RICHARD C. LIN AS COUNSEL FOR PLAINTIFF
